AFFIRMED and Opinion Filed November 2, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-19-01583-CV

DALLAS MEDICAL CENTER, LLC D/B/A DALLAS MEDICAL CENTER,
 PRIME HEALTHCARE SERVICES–MESQUITE, LLC D/B/A DALLAS
 REGIONAL MEDICAL CENTER, AND KNAPP MEDICAL CENTER,
                       Appellants
                          V.
        MOLINA HEALTHCARE OF TEXAS, INC., Appellee

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-06920

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                           Opinion by Justice Reichek
      The case before us is the second appeal involving Molina Healthcare of Texas,

Inc. and its alleged failure to properly reimburse out-of-network providers for

emergency and other medical services to its insureds. Earlier this year, we issued

Texas Medicine Resources, LLP v. Molina Healthcare of Texas, Inc., 620 S.W.3d

458 (Tex. App.—Dallas 2021, pet. filed), which involved physician groups asserting

a private right of action to enforce the payment obligations set out in the Texas

Insurance Code. We concluded no such private right of action existed under the
statute and affirmed the trial court’s dismissal of the physicians’ statutory and

equitable claims for lack of subject matter jurisdiction. Tex. Med., 620 S.W.3d at

472.

       In this appeal, the providers are a group of out-of-network hospitals that allege

they provided emergency and other medical services to Molina’s insureds and were

not properly reimbursed. They seek payment under the insurance code and an

administrative regulation as well as asserting equitable and contractual theories. The

question before us is whether these claims remain viable after our holding in Texas

Medicine. For reasons set out below, we conclude they are not. We therefore

conclude the trial court did not err in granting the plea to the jurisdiction and

dismissing the claims.

                           FACTUAL BACKGROUND

       Plaintiff/appellants Dallas Medical Center, LLC d/b/a Dallas Medical Center,

Prime HealthCare Services–Mesquite, LLC d/b/a Dallas Regional Medical Center,

and Knapp Medical Center (collectively, “Hospitals”) are general acute care

hospitals that provide emergency and non-emergency medical services to patients

without regard to a person’s insurance coverage or ability to pay.

Defendant/appellee Molina is an insurance company authorized to operate as a

Health Maintenance Organization (HMO) and Managed Care Organization (MCO)

pursuant to Texas law. Molina offers HMO health benefit plans through the federal

Affordable Care Act exchange (the Molina Marketplace benefit plans) and MCO

                                          –2–
Medicaid managed care benefit plans to Medicaid-eligible individuals (Medicaid

plans).

      For both Marketplace and Medicaid plans, Molina uses in-network healthcare

providers who agree to pre-negotiated, discounted rates. Hospitals were in-network

providers until October 16, 2016, when they terminated their contracts and became

out-of-network providers. As out-of-network providers, Hospitals do not have a

contract with Molina setting out an agreed rate or rates for the provisions of medical

services.   All of the claims here involve out-of-network services provided to

Molina’s insureds (also referred to as “members”) under either a Molina

Marketplace or Medicaid plan.

      Texas has statutes and administrative regulations regarding payment of out-

of-network providers of emergency and other authorized services to an insured. The

Texas Insurance Code obligates HMOs, such as Molina, to “pay for emergency care

performed by non-network physicians or providers at the usual and customary rate

or at an agreed rate.” TEX. INS. CODE ANN. § 1271.155(a). The Texas Administrative

Code obligates MCOs, such as Molina, to reimburse an out-of-network, in-area

service provider for emergency and authorized services at “the Medicaid [Fee For

Service] rate in effect on the date of the service less five percent, unless the parties

agree to a different reimbursement amount.”           See 1 TEX. ADMIN. CODE §

353.4(f)(2)(A). Collectively, the parties refer to these provisions as the “Emergency

Care Laws.”

                                          –3–
      In this lawsuit, Hospitals assert they provided out-of-network emergency care

and other medical services to hundreds of Molina’s insureds, submitted claims to

Molina reflecting charges for those services, but “[d]espite state law and contractual

provisions requiring Molina to pay out-of-network providers for all emergency and,

in certain conditions, non-emergency services provided to their members,” Molina

refused to “fully and properly pay” for the claims. Instead, they allege, Molina paid

less than 10% of their charges for the services they provided. Hospitals filed this

lawsuit to recover for all services provided to Molina’s insureds through December

31, 2018. The live petition alleged the following:

      Count 1: Violation of section 353.4 of Title 1 of the Texas
      Administrative Code, seeking to recover the difference between the
      amount paid, if any, and the Medicaid Fee for Service rates in effect on
      date of service less 5% for services provided under the Molina
      Medicaid plan;

      Count 2: Violation of section 1271.155 of the Texas Insurance Code,
      seeking to recover the difference between the amount paid, if any, and
      the “usual and customary” rate for services provided under the
      Marketplace plans, as well as prompt pay penalties, interest, and
      attorney’s fees under sections 843.342 and 843.343 of the insurance
      code;

      Counts 3 and 5: Unjust enrichment and quantum meruit, alleging
      Hospitals “conferred a benefit” on Molina and its insureds by
      “providing valuable medical services.” Hospitals seek restitution and
      damages for unjust enrichment. As for quantum meruit, they seek the
      “value” of the services as defined under section 353.4 of the
      administrative code and section 1271.155 of the insurance code;

      Count 4: Breach of contract as assignees of Molina insureds’
      contractual rights, seeking damages for Molina’s failure to “fully,
      properly, and timely pay” for medical services provided, including


                                         –4–
      penalties and attorney’s fees under section 542.060 of the insurance
      code (prompt payment of claims);

      Count 6: Declaratory judgment, declaring the proper method for
      calculating the “usual and customary rate” under section 1271.155 for
      out-of-network emergency services rendered to Molina’s insureds and
      the rate Molina is required to pay for such services rendered in the
      future (on and after January 1, 2019);

      Count 7: Attorney’s fees under chapters 37 and 38 of the Texas Civil
      Practice and Remedies Code in connection with the claims for
      declaratory relief and breach of contract, respectively.

      Molina filed an amended answer and counterclaim, generally denying all

claims and alleging claims for declaratory relief and attorney’s fees. Subsequently,

Molina filed a plea to the jurisdiction asserting that Hospitals lacked standing to

assert any of their claims. In particular, Molina asserted that Hospitals do not have

a private right of action under either section 1271.155 of the insurance code or

section 353.4 of the administrative code, and Hospitals’ ability to assert the

remaining claims are necessarily dependent on standing under those provisions.

Thus, Molina asserted the trial court should dismiss the claims for lack of subject

matter jurisdiction.

      Following a hearing, the trial court agreed with Molina, granted the plea, and

dismissed the Hospitals’ claims with prejudice. Thereafter, Molina nonsuited its

counterclaims. The trial court subsequently made extensive findings of fact and

conclusions of law to support its decision on the plea to the jurisdiction. This appeal

ensued.



                                         –5–
      In seven issues, Hospitals challenge the dismissal of each of its claims for lack

of standing. In an eighth issue, Hospitals argue that even if dismissal was proper,

the trial court erred in dismissing the claims “with prejudice.”

                                   DISCUSSION

                              A. Standard of Review

      A plea to the jurisdiction challenges a trial court’s subject matter jurisdiction

to hear a case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000).

The purpose of the plea is to defeat a claim without regard to whether it has merit.

Id.

      Standing is a prerequisite to subject matter jurisdiction, and subject matter

jurisdiction is essential to a court’s power to hear a case. M.D. Anderson Cancer

Ctr. v. Novak, 52 S.W.3d 704, 708 (Tex. 2001). Thus, a plea to the jurisdiction is a

proper vehicle to challenge a plaintiff’s standing to maintain suit. Vernco Constr.,

Inc. v. Nelson, 460 S.W.3d 145, 149 (Tex. 2015) (per curiam). The plaintiff bears

the burden to plead and establish facts affirmatively showing the court has subject

matter jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

225–26 (Tex. 2004).

      We review a trial court ruling on a plea to the jurisdiction de novo. Miranda,

133 S.W.3d at 226. In performing our review, we consider only the pleadings and

evidence pertinent to the jurisdictional inquiry. Cty. of Cameron v. Brown, 80

S.W.3d 549, 555 (Tex. 2002). We construe the pleadings in the plaintiff’s favor and

                                         –6–
look to the pleader’s intent. Id. When a plaintiff fails to plead facts that establish

jurisdiction, but the petition does not affirmatively demonstrate incurable defects,

the issue is one of pleading sufficiency and the plaintiff should be afforded the

opportunity to amend. Id. If, however, the pleadings affirmatively negate the

existence of jurisdiction, then the plea to the jurisdiction may be granted without

allowing the plaintiff to replead. Id.

       B. Texas Medicine Resources, LLP v. Molina Healthcare of Texas, Inc.

         In Texas Medicine, the plaintiffs were medical provider groups made up of

physicians who staffed hospital emergency departments and freestanding emergency

medical care centers. 620 S.W.3d at 461–62. The physicians claimed they provided

out-of-network emergency care to Molina’s enrollees under the Marketplace benefit

plan, billed Molina for their services, but were not adequately reimbursed. Id. at

462.1 And, as here, the physicians claimed the payments failed to satisfy Molina’s

obligation to pay the “usual and customary” rate for services under section 1271.155

of the insurance code. To recover those fees, the physicians sued for violations of

section 1271.155, arguing the statute implied a private cause of action. They also

alleged violations of the insurance code’s unfair settlement and prompt pay

provisions, claimed recovery under quantum meruit, and sought the same

declaratory relief as requested here. Id. As in this case, Molina filed a plea to the



   1
       The previous suit did not involve Molina’s Medicaid benefit plan.

                                                   –7–
jurisdiction asserting that the physicians lacked standing to assert their claims for

various reasons.   Id. at 462–63. We agreed with Molina.

      The physicians conceded section 1271.155 did not expressly confer a private

right of action; therefore, we analyzed whether the legislature intended to provide an

implied right of action. Id. at 620 S.W.3d 463–64. (“When a private cause of action

is alleged to derive from a statutory provision, as it is in this case, our duty is to

ascertain the drafters’ intent.”). As we explained, issues regarding “the availability

of and payment for emergency medical services” involves important policy

considerations that are “primarily for the legislature, not the courts.” Tex. Med., 620

S.W.3d at 464. And, while the legislature may delegate enforcement to any number

of bodies, separation of powers principles obligate us “to exercise restraint, strictly

construe statutory enforcement schemes, and imply a private cause of action to

enforce such statutes only when the legislature’s intent is clearly expressed from the

language as written.” Id.

      In considering section 1271.155, we observed that the insurance industry is

“heavily and comprehensively regulated by both federal and state law,” set out the

various statutory provisions applicable to Molina as an HMO, and considered the

same case law argued here as well as the statute’s legislative history. Id. at 465–66.

After a detailed analysis, we ultimately concluded (1) the insurance code provides a

“distinct and comprehensive scheme” to enforce the statute that is not directed to the

courts, (2) the language of section 1271.155 does not provide any textual entitlement

                                         –8–
of payment to the physicians, (3) Texas courts do not adhere to “necessary

implication test” to determine whether a private right action exists, and (4) the

legislative history confirmed the statute was intended to function as part of a broader

regulatory scheme. Id. In short, we concluded that the version of section 1271.155

applicable in the case (which is also applicable here),2 did not create a private right

of action in favor of non-network physicians or providers. Id. at 468.

        We also rejected the physicians’ claims that quantum meruit and declaratory

judgment afforded alternative means to redress Molina’s alleged underpayment. We

reasoned that the physician’s equitable claim for quantum meruit sought to enforce

the same payment obligations under the statute and thus failed “because the judiciary

is precluded from creating a claim in equity that merely repackages a statutory claim

the legislature decline to create.” Id. at 470. As for physicians’ request for a judicial

declaration as to the rate Molina should pay under 1271.155(a) for future services,

we concluded that because the physicians lacked standing to enforce section

1271.155(a) directly, they likewise lacked standing to assert the claim indirectly

under the Declaratory Judgments Act.                    Id. at 471.        We likewise rejected the

physicians’ prompt pay claim because (1) without contracted rates, there was no


    2
      In 2019, the legislature adopted amendments to the Texas Insurance Code to be effective
prospectively. As to section 1271.155, the legislature added subsection (f), which for the first time required
HMOs to pay non-network providers “directly,” and subsection (g), which substantially limits the right of
non-network providers to bill patients for the difference between the billed amount and the paid amount.
See Tex. Med., 620 S.W.3d at 467. Additionally, the bill included a detailed dispute resolution process in
chapter 1467, which allows for mandatory arbitration and judicial review under a “substantial evidence”
review. Id. As in Texas Medicine, these provisions do not apply here because all of the claims arose in
connection with payments prior to the effective date of the 2019 amendments.
                                                    –9–
basis for statutory penalties under the statute and (2) the claim was predicated on the

viability of the failed section 1271.155 claim. Id. at 469. In sum, we concluded the

trial court did not err in concluding it lacked subject matter jurisdiction over the

physicians’ claims and in granting Molina’s plea to the jurisdiction.

                                        C. Hospitals’ Claims

        With the above in mind, we turn to the particular issues in this case to

determine, first, which claims remain to be resolved after Texas Medicine, and (2)

the opinion’s impact on the remaining issues.3 The Hospitals’ claims for insurance

code violations of section 1271.155 and related prompt pay penalties, interest, and

attorney’s fees under sections 843.342 and 843.343, quantum meruit, and

declaratory judgment are identical to those presented in Texas Medicine; thus, for

the same reasons expressed in our previous opinion, we conclude the trial court did

not err in dismissing those claims.4

        Having so concluded, we turn to the remaining claims: violation of section

353.4 of the administrative code; unjust enrichment; breach of contract and

corresponding claims for section 542.060 penalties, attorney’s fees and interest in



    3
       Texas Medicine issued after the briefs in this case were filed. Each side, however, filed a letter brief
after the opinion issued addressing its impact on the appeal.
    4
     To the extent that Hospitals suggest we revisit any portion of our prior opinion, we decline to do so.
See TEX. R. APP. P. 41.1(a) (panel’s opinion constitutes court’s opinion); see also Chakrabarty v. Ganguly,
573 S.W.3d 413, 415 (Tex. App.—Dallas 2019, no pet.) (en banc) (“Once a panel of this Court has spoken,
subsequent panels are powerless to contradict that decision, barring reconsideration by the Court sitting en
banc or an intervening decision by the supreme court.”)


                                                    –10–
connection with the breach; and attorney’s fees under chapters 37 and 38 of the civil

practice and remedies code.

1. Violation of Administrative Code

      Hospitals assert the trial court erred by dismissing their claim under section

353.4 of the administrative code. They contend section 353.4 (1) does not preclude

a private right of action or suggest that the Texas Health and Human Services

Commission has “exclusive authority” to enforce it, (2) is not “flanked” by other

sections that do contain a private right of action, which would undermine any

argument that a private right of action was implied and (3) while containing an

administrative process for complaints regarding reimbursement, the process is

“neither mandatory nor exclusive.” Hospitals argue this issue jointly with their issue

regarding section 1271.155 and rely on the same arguments previously rejected in

Texas Medicine.    And, for the same reasons, we conclude the rationale of Texas

Medicine applies with equal force to section 353.4.

       In reaching this conclusion, we note that the purpose of chapter 353 is to

define the requirements for the Medicaid Managed Care program, and it instructs

that its rules must be read in conjunction with, among other things, federal and state

statutes. 1 TEX. ADMIN. CODE § 353.1. HHSC is the state agency responsible for

overseeing and monitoring the Medicaid managed care program. Id. at 353.4(a).

      Section 353.4 specifically addresses MCO requirements concerning out-of-

network providers.     Similar to 1271.155, section 353.4 has a “distinct and

                                        –11–
comprehensive scheme” for enforcement and is not directed to the courts. See Tex.

Medicine, 620 S.W.3d at 464. Subsection(c) provides that an MCO may not refuse

to reimburse an out-of-network provider for medically necessary emergency

services, must allow its members to be treated by any emergency services provider

for emergency services as well as services to determine if an emergency condition

exists, and the MCO must pay for such services. See id. § 353.4(c). Subsection (f)

states that the MCO “must reimburse an out-of-network, in-area service provider the

Medicaid FFS rate in effect on the date of service less five percent, unless the parties

agree to a different reimbursement amount.” See id. § 353.4(f)(2)(A).

      Subsection (i) addresses out-of-network payment disputes and contains an

administrative dispute resolution process. Under this rule, if a complaint is made,

HHSC investigates it and can impose a corrective action plan for the MCO if it

determines the MCO failed to reimburse the provider at the allowable rate. See id.

§ 353.4(i), (j). If additional reimbursement is owed, the rule sets out a timetable by

which the MCO must make payment. See id. § 353.4(j)(5). “HHSC pursues any

appropriate remedy authorized in the contract between the MCO and HHSC if the

MCO fails to comply with a corrective action plan under subsection (j).” Id. §

353.4(i)(7).

      As in Texas Medicine, this comprehensive scheme is not directed to the courts.

Thus, we presume the legislature did not intend for a private right of action to be

included. See Tex. Med., 620 S.W.3d at 464 (“[I]n cases such as this, where the

                                         –12–
relevant statutes are silent on a private right of action but provide detailed

administrative enforcement mechanisms, we may presume the legislature intended

that a separate private right of action not be included.” Given the standard applicable

to legislative intent, the text of section 353.4, our previous reasoning in Texas

Medicine, and Hospitals’ reliance on the same cases distinguished in Texas

Medicine, we conclude that section 353.4 does not provide an implied private right

of action to enforce its terms. Accordingly, the trial court did not err in dismissing

this claim.

2. Remaining Claims

      Hospitals challenge the dismissal of their breach of contract claim, arguing

they obtained valid assignments of benefits from Molina’s insureds and thus have

standing independent of the statute or rule

      In its findings of fact and conclusions of law, the trial court determined it did

not have subject matter jurisdiction to resolve the breach of contract claim for three

reasons. First, the court determined the breach of contract claim arose from Molina’s

obligation to pay at the rates set out in sections 1271.155 and 353.4, and because

neither section provides a private right of action, Hospitals do not have standing to

bring a contract claim under those sections. Second, the court determined that

because Hospitals did not bill Molina’s insureds for the difference between what it

charged and what Molina paid (known as “balance billing”), the insureds have not

incurred any damages and, thus, no claim for breach of contract capable of

                                        –13–
assignment existed. And, finally, the court determined that Hospitals’ claim is

barred by a valid and enforceable anti-assignment provision in the insureds’

insurance contracts. Because we agree with the first basis, we do not reach the latter

two.

       In their live pleading, Hospitals sought to recover as assignees of Molina’s

insured’s contractual rights. They claim they obtained a valid and enforceable

assignment of benefits from each of those insureds before the services were rendered

and that, under these assignments, Molina’s insureds transferred and assigned all

hospital and medical provider benefits payable under the insurance contracts,

including all related rights and remedies. Hospitals then submitted “clean claims”

for those services and Molina breached the agreement “by failing to fully and

properly pay” for the services provided “in accordance with those contracts and

Texas law.”

       On appeal, Hospitals contend this claim does not “arise” from the Emergency

Care Laws but from the terms of Molina’s contracts with its insureds. By way of

example, they argue that “certain of Molina’s Marketplace contracts” state that

“[w]hen services are received from Non-Participating Providers for the treatment of

an Emergency Medical Condition, Molina Healthcare will calculate the allowed

amount that will be covered at the usual and customary rate or agreed upon rate.”

(Emphasis added.) The highlighted portion of the contract mirrors the language in

section 1271.155, and the pleadings seek reimbursement “in accordance with those

                                        –14–
contracts and Texas law.” Thus, while Hospitals argue the claim does not arise from

the statute or rule, the claim on its face is the exact obligation they seek to enforce

under sections 1271.155 and 353.4. Consequently, it is nothing more than an

improper repackaging of their statutory claim for which there is no standing. See

Tex. Med., 620 S.W.3d at 470 (“Accordingly, the claim fails because the judiciary is

precluded from creating a claim in equity that merely repackages a statutory claim

the legislature declined to create.”); Davis v. Hendrick Autoguard, Inc., 294 S.W.3d

835, 840 (Tex. App.—Dallas 2009, no pet.) (concluding that party cannot “achieve

indirectly through a common law contract action what he cannot do directly under

the statute”).

       Hospitals also sought statutory penalties, attorney’s fees, and interest under

section 542.060 of the insurance code in connection with Molina’s alleged breach of

contract. Hospitals argue that section 1271.005(c) states that a health maintenance

organization “shall comply” with Subchapter B, Chapter 542 “with respect to prompt

payment to an enrollee.” (Emphasis in brief). Hospitals contend they asserted their

breach of contract claim as an assignee of Molina’s members and thus “stand in the

shoes” of those enrollees. We have, however, concluded that Hospitals do not have

standing to bring their breach of contract claim; thus, we likewise conclude that they

lack standing to seek penalties in connection with that claim.




                                        –15–
      As for Hospitals’ equitable claim for unjust enrichment, we reach the same

conclusion as Texas Medicine did on the physicians’ equitable claim for quantum

meruit. There, we concluded that the quantum meruit claim failed “because the

judiciary is precluded from creating a claim in equity that merely repackages a

statutory claim the legislature declined to create.” Id. at 470. Although Hospitals

contend they are not seeking the value of their services “pursuant” to either section

353.4 or section 1271.155, the bottom line is that Hospitals are seeking to enforce

the same payment obligations they cannot enforce under either provision. Moreover,

as in Texas Medicine, we are unpersuaded that Hospitals “conferred a benefit” on

Molina by providing valuable services to its insureds. As we explained in Texas

Medicine, the benefits at issue are healthcare services provided to the insured

patients, not to Molina. Id.

      In Angelina Emergency Medicine Associates PA v. Health Care Service

Corp., physicians associations sued multiple insurance companies, alleging they had

been underpaid for emergency services provided to patients. 506 F. Supp.3d 425,

430 (N.D. Tex. 2020). Among those claims was one for quantum meruit in which

the plaintiffs alleged that by “providing medically necessary emergency services” to

the defendants’ insurance customers, they had “conferred a benefit” on them by

“satisfying their ‘obligations to arrange and pay for healthcare services’ for these

members.” Id. 432. The court rejected the argument:



                                       –16–
      Saddling someone with a debt to repay hardly qualifies as a benefit.
      And the phrasing of the plaintiffs’ quantum meruit claim implies its
      failure. Serving a defendant’s customers is hardly the same as serving
      the defendant itself.

Id.

      We agree and see no reason why this logic does not equally apply to Hospitals’

equitable unjust enrichment claim. See id. (“Quantum meruit is a state-law equitable

remedy founded in unjust enrichment.”). Accordingly, we conclude the trial court

did not err in dismissing Hospitals’ unjust enrichment claim.

      Lastly, Hospitals challenge the dismissal of their claims for attorney’s fees

under chapters 37 and 38 in connection with their declaratory relief and breach of

contract claims, respectively. Because we have concluded Hospitals lack standing

to bring both underlying statutory claims, they likewise lack standing to assert a

claim for attorney’s fees under those statutes.

      Based on the foregoing, we conclude Hospitals lack standing to assert any of

the claims brought in the lawsuit. Accordingly, the trial court did not err in granting

Molina’s plea to the jurisdiction. We overrule issues one through seven. The

question remains, however, as to whether the suit should have been dismissed “with

prejudice.

      In their eighth issue, Hospitals argue that despite determining it “lacked

subject matter jurisdiction” to resolve their claims, the trial court dismissed the suit

with prejudice. They assert this disposition was error.


                                         –17–
      A plea to the jurisdiction does not challenge the merits of a claim, but simply

challenges the trial court’s subject matter jurisdiction without regard to the merits.

Thus, dismissal with prejudice is improper if a plaintiff can remedy the jurisdictional

defect. Harris Cty. v Sykes, 136 S.W.3d 635, 639 (Tex. 2004); McMillan v. Aycock,

No. 03-18-00278-CV, 2019 WL 1461427, at *3 (Tex. App.—Austin Apr. 3, 2019,

no pet.) (mem. op.). Here, Hospitals have made no argument that they can take any

action that would either cure the jurisdictional impediment inherent in this suit or

create jurisdiction in the future. Under these circumstances, we conclude the trial

court did not err in dismissing the case with prejudice. We overrule the eighth issue.

      We affirm the trial court’s order granting Molina’s plea to the jurisdiction.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE


191583F.P05




                                        –18–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

DALLAS MEDICAL CENTER,                         On Appeal from the 193rd Judicial
LLC D/B/A DALLAS MEDICAL                       District Court, Dallas County, Texas
CENTER, PRIME HEALTHCARE                       Trial Court Cause No. DC-18-06920.
SERVICES–MESQUITE, LLC                         Opinion delivered by Justice
D/B/A DALLAS REGIONAL                          Reichek; Justices Osborne and
MEDICAL CENTER, AND KNAPP                      Pedersen, III participating.
MEDICAL CENTER, Appellants

No. 05-19-01583-CV           V.

MOLINA HEALTHCARE OF
TEXAS, INC., Appellee

      In accordance with this Court’s opinion of this date, the trial court’s order
granting the plea to the jurisdiction is AFFIRMED.

      It is ORDERED that appellee MOLINA HEALTHCARE OF TEXAS, INC.
recover its costs of this appeal from appellants DALLAS MEDICAL CENTER,
LLC D/B/A DALLAS MEDICAL CENTER, PRIME HEALTHCARE
SERVICES–MESQUITE, LLC D/B/A DALLAS REGIONAL MEDICAL
CENTER, AND KNAPP MEDICAL CENTER.


Judgment entered November 2, 2021.




                                        –19–